DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/US2018/028851 filed 04/23/2018.
Information Disclosure Statement
  The information disclosure statement(s) (IDS) submitted on 11/08/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130” (fig. 11).  
The drawings (figs. 11 & 13) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
  The drawings (figs. 11 & 13) are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The Examiner notes in particular that the unnecessary shading impedes the clear reading of labels.
The drawings (figs. 11 & 13 and 14-16) are objected to under 37 CFR 1.84(p)(3). Numbers, letters, and reference characters must measure at least 1/8 inch (0.32 cm) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. The Examiner notes that figs. 11 & 13 are especially egregious, whereas figs. 14-16 are merely improperly placing characters upon hatched/shaded surfaces. 
The drawings (fig. 14) are objected to for the informality of a misspelling, the Examiner suggesting for element 244 in fig. 14 that “Evalulate” should be “Evaluate”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	“described” is an already implied unnecessary phrase; and
the comparative “more” applied to the merit “reliable” is improperly (implicitly) comparing to the prior art, the Examiner suggesting the omission of “more”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
page 25, ll. 27-28 
 mistakenly includes the question mark punctuation for a statement.  
Appropriate correction is required.
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:  
As to independent claim 1:
“position sensing members creates” has a noun/verb plural/single disagreement.
“a computing controller coupled to the…position sensing member” should reference said members in the plurality as there are a plurality of said members.
The Examiner objects to the apparent change in nomenclature between the preamble “localized repository” and “a data storage repository” in the claims, the Examiner suggesting that nomenclature in the claims should be more consistent and that the article preceding later instances should be “the” because of the antecedence thereto.
As to independent claim 11,
 similar to independent claim 1 above, the Examiner objects to the referencing of a “localized memory for failure predication” in the preamble without an explicit referencing thereto in the body of the claims, the closest limitation thereto appearing to be a “data storage repository”, the Examiner suggesting that nomenclature in the claims should be more consistent and that the article preceding later instances should be “the” because of the antecedence thereto.
As to claim 15,
 “wherein identifying data may 25stored” is grammatically awkward, the Examiner suggesting “wherein identifying data may be 25stored” as corrective for the grammar; the Examiner notes also the related 112(b)/2nd indefinite rejection would still be outstanding.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 9-10 & 15, 
 the phrase "may" renders the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; see MPEP § 2173.05(d).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 9-11, 15-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly* cited Tower (US 20110024657 A1; hereafter “Tower”) in view of newly cited Grabau et al (US 20150088434 A1; hereafter “Grabau”).
*corresponds to an Applicant cited USPN

    PNG
    media_image1.png
    384
    567
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Tower teaches a microfluidic multi-port control valve assembly (fig. 3, valve system 20) of a High Pressure Liquid Chromatography (HPLC) unit ([0095] The valve device 22 may be provided by conventional high pressure, multiport or multi-position valves applied in analytical processes, such as liquid chromatography”) having a localized repository (data repository of encoder assembly 36 and unshown control unit) ([0069]; [0094] “once the selected valve is aligned and mounted to the actuator assembly, and once the valve device is identified, the encoder assembly 36 can be reprogrammed to operate the selected valve device. The reconfigured valve system, thus, can be operated to control more than one type of multi-position micro-fluidic valves”; [0096] “control unit can be programmed and operated to correspond to that detected valve so that precision operation for any valve can be realized”) for stored 5indications which travel with the valve assembly (fig. 3, valve system 20) for predictive failure of components of the microfluidic multi-port control valve assembly (fig. 3, valve system 20), and further having means for stored component maintenance 5indications for expected failure of components (expected lifetime of components) of the microfluidic multi-port control valve assembly ([0109] “valve identification device (not shown) is included to facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly”; [00110] “identification is electronically implemented”; [0112] “The capability of an analytical instrument may be enhanced if the components are replaceable either for a maintenance purpose or for a reconfiguration purpose. In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance. In the set-up or configuration case, the ID code might initialize a set of reprogramming instructions that might include: 1) redefinition of the motor drive parameters for the actuator (useful for change of speed or torque) and 2) redefinition of the sensor outputs (useful for a change in angular position of the actuator). Thus the novel application would be to employ a type of coding to signal the master controller the properties and capabilities of that particular configuration”), the assembly (fig. 3, valve system 20) comprising: 
a multi-port control valve (fig. 3, multiport valve device 22) having a valve housing (fig. 3, housing body 120) enclosing the multi-port control valve (fig. 3, multiport valve device 22); 
a data storage repository (data repository of encoder assembly 36 and unshown control unit) fixed to the valve housing (fig. 3, housing body 120);  
10an actuator assembly (fig. 3, actuator assembly 23) coupled to the multi-port control valve (fig. 3, multiport valve device 22), the actuator assembly (fig. 3, actuator assembly 23) including an actuator (actuator of actuator assembly 23) that actuates the multi-port control valve (fig. 3, multiport valve device 22); 
position sensing members (encoder with cooperating sensors; positioning sensing members of encoder assembly 36) (e.g., [0053] or alternatively [0056]; Examiner notes that both embodiments read on the claims and that the instant application’s originally filed disclosure likewise has two similar embodiments) coupled to the multi-port control valve (fig. 3, multiport valve device 22) and the actuator (actuator of actuator assembly 23) of the actuator assembly (fig. 3, actuator assembly 23), where the position sensing members creates a signal corresponding to position and movement of the multi-port control valve (fig. 3, multiport valve device 22) and the actuator (actuator of actuator assembly 23) 15of the actuator assembly (fig. 3, actuator assembly 23); 
a computing controller (unshown control unit) coupled to the actuator assembly (fig. 3, actuator assembly 23), position sensing members (position sensing members of encoder assembly 36), and data storage repository (data repository of encoder assembly 36 and unshown control unit); and 
wherein data associated with the signal corresponding to position and movement of the multi-port control valve (fig. 3, multiport valve device 22) and the actuator (actuator of actuator assembly 23) of the actuator assembly (fig. 3, actuator assembly 23) is stored in the 20data storage repository (data repository of encoder assembly 36 and unshown control unit) ([0096] “the control unit can be programmed and operated to correspond to that detected valve so that precision operation for any valve can be realized”; [0110]-[0112]).  
	Tower is silent to (emphasis in italics) the repository being for stored cumulative wear 5indications which travel with the valve assembly for predictive failure of components of the microfluidic multi-port control valve assembly.
However, this recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self--contained description of the structure not depending for completeness upon the introductory clause, see Kropa v. Roble, 88 USPQ 478 (CCPA 1951). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, the localized repository only appears in the preamble, is not explicitly tied to the claim body limitation of the data storage, and the preamble of being “for stored cumulative wear 5indications which travel with the valve assembly for predictive failure” is only an intended use not explicitly tied to the claim limitations of the body of the claim.
Nevertheless, for purposes of compact prosecution, the Examiner further endeavors to provide relevant prior art analysis.
Grabau teaches a fluidic control valve assembly (fig. 2, valve assembly 100) of a unit (fig. 2) having a localized repository (repository of integrated diagnostic module 124) for stored cumulative wear 5indications which travel with the valve assembly (fig. 2, valve assembly 100) for predictive failure of components of the fluidic control valve assembly (fig. 2, valve assembly 100) ([0037] “may take into account those components that normally fail by mechanical wear or fatigue and which can be characterized as having a fixed or average lifetime when new. For example, when projecting cycle life, the integrated diagnostics module 124 may decrement a fixed or average cycle life, by each cycle experienced during operation. Such a decrement would occur automatically, for example, in response to an automatic sensor at the process control device or from operator input. As another example, the integrated diagnostics module 124 may decrement a fixed or average movement life (e.g., of a seal around a valve stem) by the cumulative movement of a part (e.g., the valve stem) as sensed by the position sensor 104 in the valve actuator 104 or in the valve 102, as controlled by the actuator control signal generator 116, as controlled by the valve position controller 108, or even as controlled by the process controller 112”), the valve assembly (fig. 2, valve assembly 100) comprising: 
 a control valve (fig. 2, valve 102) ([0028] “corresponding components and operations would apply to rotary valves”); 
 a data storage repository (repository of integrated diagnostic module 124) integrated with the valve assembly (fig. 2, valve assembly 100) ([0039] “The particular remaining lifetime data may be stored in a computer readable memory device, for example, by a smart positioner device in a valve configuration”; [0041] “The integrated diagnostics module 124 may also include (e.g., as stored in a memory device) or retrieve/receive (e.g., via the communication interface 128) data and/or algorithms to use in determining the remaining useful life of the device or the components of the device”);  
 10an actuator assembly (fig. 2, actuator control 116 with valve actuator 104) coupled to the control valve (fig. 2, valve 102), the actuator assembly (fig. 2, actuator control 116 with valve actuator 104) including an actuator (fig. 2, valve actuator 104) that actuates the control valve (fig. 2, valve 102); 
 position sensing members (fig. 2, position & condition sensors 106 & 122) ([0035] “Multiple operating conditions sensors 122 and/or multiple position sensors 106 may be disposed throughout the system shown in FIG. 2 to detect and/or measure characteristics of the control device and system”) coupled to the control valve (fig. 2, valve 102) and the actuator (fig. 2, valve actuator 104) of the actuator assembly (fig. 2, actuator control 116 with valve actuator 104), where the position sensing members (fig. 2, position & condition sensors 106 & 122) creates a signal corresponding to position and movement of the control valve (fig. 2, valve 102) and the actuator (fig. 2, valve actuator 104) 15of the actuator assembly (fig. 2, actuator control 116 with valve actuator 104) ([0038] “sensors (e.g., sensors 106 and 122) measuring normal operating conditions”; [0037] sense cumulative movement); 
 a computing controller (fig. 2, process controller 112) coupled to the actuator assembly (fig. 2, actuator control 116 with valve actuator 104), position sensing members (fig. 2, position & condition sensors 106 & 122), and data storage repository (repository of integrated diagnostic module 124); and 
wherein data associated with the signal corresponding to position and movement of the control valve (fig. 2, valve 102) and the actuator (fig. 2, valve actuator 104) of the actuator assembly (fig. 2, actuator control 116 with valve actuator 104) is stored in the 20data storage repository (repository of integrated diagnostic module 124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grabau’s integrated diagnostic module and associated method with Tower’s assembly thereby providing better projections and/or notifications of possible failure including based on wear and fatigue of components of the assembly and on operating conditions thereof and thereby providing increased reliability and enabling the user to schedule maintenance as needed thereby decreasing costs as well as unnecessary downtime.

Regarding independent claim 11,
 Tower teaches a flow control apparatus (fig. 3, valve system 20) ([0095] The valve device 22 may be provided by conventional high pressure, multiport or multi-position valves applied in analytical processes, such as liquid chromatography”) having localized memory (memory of encoder assembly 36 and unshown control unit) for failure predication (expected lifetime of components) ([0069]; [0094] “once the selected valve is aligned and mounted to the actuator assembly, and once the valve device is identified, the encoder assembly 36 can be reprogrammed to operate the selected valve device. The reconfigured valve system, thus, can be operated to control more than one type of multi-position micro-fluidic valves”; [0096] “control unit can be programmed and operated to correspond to that detected valve so that precision operation for any valve can be realized”) ([0109] “valve identification device (not shown) is included to facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly”; [00110] “identification is electronically implemented”; [0112] “The capability of an analytical instrument may be enhanced if the components are replaceable either for a maintenance purpose or for a reconfiguration purpose. In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance. In the set-up or configuration case, the ID code might initialize a set of reprogramming instructions that might include: 1) redefinition of the motor drive parameters for the actuator (useful for change of speed or torque) and 2) redefinition of the sensor outputs (useful for a change in angular position of the actuator). Thus the novel application would be to employ a type of coding to signal the master controller the properties and capabilities of that particular configuration”), the apparatus (fig. 3, valve system 20) comprising: 
a flow control component (fig. 3, multiport valve device 22); 
a data storage repository (data repository of encoder assembly 36 and unshown control unit) fixed to the flow control component (fig. 3, multiport valve device 22);  
5position sensing members (positioning sensing members of encoder assembly 36) (e.g., [0053] or alternatively [0056]; Examiner notes that both embodiments read on the claims and that the instant application’s originally filed disclosure likewise has two similar embodiments) coupled to the flow control component (fig. 3, multiport valve device 22), wherein the position sensing members (positioning sensing members of encoder assembly 36) creates a signal corresponding to position and movement of the flow control component (fig. 3, multiport valve device 22); 
a computing controller (unshown control unit)  coupled to the flow control component (fig. 3, multiport valve device 22) and data storage repository (data repository of encoder assembly 36 and unshown control unit); and  
10wherein data associated with the signal corresponding to position and movement of the flow control component (fig. 3, multiport valve device 22) is stored in the data storage repository (data repository of encoder assembly 36 and unshown control unit).  
The Examiner notes that Applicant utilizes the term “predication” (a statement), however the Examiner generally suggests that “prediction” (say about the future) may have been Applicant’s intention. The Examiner further notes that it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self--contained description of the structure not depending for completeness upon the introductory clause, see Kropa v. Roble, 88 USPQ 478 (CCPA 1951). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, the localized memory only appears in the preamble, is not explicitly tied to the claim body limitation of the data storage, and the preamble of being “for failure predication” is only an intended use not explicitly tied to the claim limitations of the body of the claim.
Nevertheless, for purposes of compact prosecution, the Examiner further endeavors to provide relevant prior art analysis, substantially similar to the analysis of independent claim 1.
Grabau teaches a flow control apparatus (fig. 2, valve assembly 100) of a unit (fig. 2) having a localized memory (memory of integrated diagnostic module 124) for stored cumulative wear 5indications which travel with the apparatus (fig. 2, valve assembly 100) for predictive failure of components of the flow control apparatus (fig. 2, valve assembly 100) ([0037] “may take into account those components that normally fail by mechanical wear or fatigue and which can be characterized as having a fixed or average lifetime when new. For example, when projecting cycle life, the integrated diagnostics module 124 may decrement a fixed or average cycle life, by each cycle experienced during operation. Such a decrement would occur automatically, for example, in response to an automatic sensor at the process control device or from operator input. As another example, the integrated diagnostics module 124 may decrement a fixed or average movement life (e.g., of a seal around a valve stem) by the cumulative movement of a part (e.g., the valve stem) as sensed by the position sensor 104 in the valve actuator 104 or in the valve 102, as controlled by the actuator control signal generator 116, as controlled by the valve position controller 108, or even as controlled by the process controller 112”), the valve assembly (fig. 2, valve assembly 100) comprising: 
 a flow control component (fig. 2, valve 102) ([0028] “corresponding components and operations would apply to rotary valves”); 
 a data storage repository (repository of integrated diagnostic module 124) integrated with the apparatus (fig. 2, valve assembly 100) ([0039] “The particular remaining lifetime data may be stored in a computer readable memory device, for example, by a smart positioner device in a valve configuration”; [0041] “The integrated diagnostics module 124 may also include (e.g., as stored in a memory device) or retrieve/receive (e.g., via the communication interface 128) data and/or algorithms to use in determining the remaining useful life of the device or the components of the device”); 
 10
 position sensing members (fig. 2, position & condition sensors 106 & 122) ([0035] “Multiple operating conditions sensors 122 and/or multiple position sensors 106 may be disposed throughout the system shown in FIG. 2 to detect and/or measure characteristics of the control device and system”) coupled to the flow control component (fig. 2, valve 102) and an actuator (fig. 2, valve actuator 104) of an actuator assembly (fig. 2, actuator control 116 with valve actuator 104) that actuates the flow control component (fig. 2, valve 102), where the position sensing members (fig. 2, position & condition sensors 106 & 122) creates a signal corresponding to position and movement of the control valve (fig. 2, valve 102) and the actuator (fig. 2, valve actuator 104) 15of the actuator assembly (fig. 2, actuator control 116 with valve actuator 104) ([0038] “sensors (e.g., sensors 106 and 122) measuring normal operating conditions”; [0037] sense cumulative movement); 
 a computing controller (fig. 2, process controller 112) coupled to the actuator assembly (fig. 2, actuator control 116 with valve actuator 104), position sensing members (fig. 2, position & condition sensors 106 & 122), and data storage repository (repository of integrated diagnostic module 124); and 
wherein data associated with the signal corresponding to position and movement of the control valve (fig. 2, valve 102) and the actuator (fig. 2, valve actuator 104) of the actuator assembly (fig. 2, actuator control 116 with valve actuator 104) is stored in the 20data storage repository (repository of integrated diagnostic module 124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grabau’s integrated diagnostic module and associated method with Tower’s assembly thereby providing better projections and/or notifications of possible failure including based on wear and fatigue of components of the assembly and on operating conditions thereof and thereby providing increased reliability and enabling the user to schedule maintenance as needed thereby decreasing costs as well as unnecessary downtime.

Regarding independent claim 16,
 Tower teaches a method of evaluating a microfluidic multi-port control valve (fig. 3, multiport valve device 22) assembly (fig. 3, valve system 20) of a High 5Performance Liquid Chromatography (HPLC) unit ([0095] The valve device 22 may be provided by conventional high pressure, multiport or multi-position valves applied in analytical processes, such as liquid chromatography”) in a localized data storage repository (data repository of encoder assembly 36 and unshown control unit) fixed to the valve assembly (fig. 3, valve system 20) for stored 5indications which travel with the valve assembly (fig. 3, valve system 20) ([0069]; [0094] “once the selected valve is aligned and mounted to the actuator assembly, and once the valve device is identified, the encoder assembly 36 can be reprogrammed to operate the selected valve device. The reconfigured valve system, thus, can be operated to control more than one type of multi-position micro-fluidic valves”; [0096] “control unit can be programmed and operated to correspond to that detected valve so that precision operation for any valve can be realized”), and further having means for stored component maintenance 5indications for expected failure of components (expected lifetime of components) of the microfluidic multi-port control valve assembly ([0109] “valve identification device (not shown) is included to facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly”; [00110] “identification is electronically implemented”; [0112] “The capability of an analytical instrument may be enhanced if the components are replaceable either for a maintenance purpose or for a reconfiguration purpose. In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance. In the set-up or configuration case, the ID code might initialize a set of reprogramming instructions that might include: 1) redefinition of the motor drive parameters for the actuator (useful for change of speed or torque) and 2) redefinition of the sensor outputs (useful for a change in angular position of the actuator). Thus the novel application would be to employ a type of coding to signal the master controller the properties and capabilities of that particular configuration”), the method comprising: 
initializing a microfluidic multi-port control valve (fig. 3, multiport valve device 22) assembly (fig. 3, valve system 20) coupled to a High Pressure Liquid Chromatography (HPLC) unit, wherein movement of the multi-port control valve (fig. 3, multiport valve device 22) assembly (fig. 3, valve system 20) is effected by an actuator assembly (fig. 3, actuator assembly 23);  
10controlling movement of the valve assembly (fig. 3, valve system 20) and actuator assembly (fig. 3, actuator assembly 23); 
obtaining position data (via encoder with cooperating sensors of encoder assembly 36) corresponding to position of the multi-port control valve (fig. 3, multiport valve device 22) ([0015] “determine the rotational position”); and
obtaining movement data (via encoder with cooperating sensors of encoder assembly 36)  corresponding to movement of the multi-port control valve (fig. 3, multiport valve device 22) and actuator assembly (fig. 3, actuator assembly 23) (Examiner notes obtaining a change of position data is obtaining movement data).
Tower does not teach having a localized cumulative wear indicator for predictive failure of components of the assembly and determining cumulative values corresponding to total cumulative movement of 15the multi-port control valve and actuator assembly, storing the position data, movement data, and cumulative values in a localized data storage repository fixed to the valve assembly which travel with the valve assembly, and comparing cumulative values with predefined limits.  
Grabau teaches a method of evaluating a fluidic control valve (fig. 2, valve 102) assembly (fig. 2, valve assembly 100) having a localized cumulative wear indicator ( for predictive failure of components of the assembly (fig. 2, valve assembly 100) ([0037] “may take into account those components that normally fail by mechanical wear or fatigue and which can be characterized as having a fixed or average lifetime when new. For example, when projecting cycle life, the integrated diagnostics module 124 may decrement a fixed or average cycle life, by each cycle experienced during operation. Such a decrement would occur automatically, for example, in response to an automatic sensor at the process control device or from operator input. As another example, the integrated diagnostics module 124 may decrement a fixed or average movement life (e.g., of a seal around a valve stem) by the cumulative movement of a part (e.g., the valve stem) as sensed by the position sensor 104 in the valve actuator 104 or in the valve 102, as controlled by the actuator control signal generator 116, as controlled by the valve position controller 108, or even as controlled by the process controller 112”), the method comprising: 
 initializing a fluidic control valve (fig. 2, valve 102) assembly (fig. 2, valve assembly 100), wherein movement of the control valve (fig. 2, valve 102) assembly (fig. 2, valve assembly 100) is effected by an actuator assembly (fig. 2, actuator control 116 with valve actuator 104);  
 10controlling movement of the valve assembly (fig. 2, valve assembly 100) and actuator assembly (fig. 2, actuator control 116 with valve actuator 104); 
 obtaining (fig. 2, position & condition sensors 106 & 122) position data corresponding to position of the control valve (fig. 2, valve 102) ([0035] “Multiple operating conditions sensors 122 and/or multiple position sensors 106 may be disposed throughout the system shown in FIG. 2 to detect and/or measure characteristics of the control device and system”); 
 obtaining (fig. 2, position & condition sensors 106 & 122) movement data corresponding to movement of the control valve (fig. 2, valve 102) and actuator assembly (fig. 2, actuator control 116 with valve actuator 104); 
 determining cumulative values corresponding to total cumulative movement of 15the control valve (fig. 2, valve 102) and actuator assembly (fig. 2, actuator control 116 with valve actuator 104) ([0037]); 
 storing the position data, movement data, and cumulative values in a localized data storage repository (repository of integrated diagnostic module 124) fixed to the valve assembly (fig. 2, valve assembly 100) which travel with the valve assembly (fig. 2, valve assembly 100); and 
 comparing cumulative values with predefined limits (useful life limit) ([0037]-[0039] remaining usable lifetime determinations; [0067] “warning message” and “ordering or replacement parts”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grabau’s integrated diagnostic module and associated method with Tower’s assembly thereby providing better projections and/or notifications of possible failure including based on wear and fatigue of components of the assembly and on operating conditions thereof and thereby providing increased reliability and enabling the user to schedule maintenance as needed thereby decreasing costs as well as unnecessary downtime.

Regarding claim 4, which depends on claim 1,
 Tower teaches wherein the position sensing members (positioning sensing members of encoder assembly 36) are in the form of an encoder ([0053]).  

Regarding claim 5, which depends on claim 1,
 Tower teaches wherein the valve housing (fig. 3, housing body 120) is a modular pod (see modular connection coupling device in form of spanner nut 138 in figs. 2-3 to accommodate valve housing 120) ([0109] “type or kind of valve device 22 is removably mounted to the actuator assembly”).  

Regarding claim 9, which depends on claim 1, as best understood,
 Tower as modified by Grabau (see analysis of the independent claim) suggests wherein stored data may correspond to wear characteristic indications (Grabau’s component wear characterization)  selected from the group consisting of 20cumulative rotation (Grabau’s cumulative movement of rotary valve) of the valve (Tower: fig. 3, multiport valve device 22), cumulative rotation (Grabau’s cumulative movement of actuator) of the actuator (Tower: actuator of actuator assembly 23), and failed actuator start-ups (silent to failure and/or at least not presently addressed by the Examiner) (Grabau: [0037] “may take into account those components that normally fail by mechanical wear or fatigue and which can be characterized as having a fixed or average lifetime when new. For example, when projecting cycle life, the integrated diagnostics module 124 may decrement a fixed or average cycle life, by each cycle experienced during operation. Such a decrement would occur automatically, for example, in response to an automatic sensor at the process control device or from operator input. As another example, the integrated diagnostics module 124 may decrement a fixed or average movement life (e.g., of a seal around a valve stem) by the cumulative movement of a part (e.g., the valve stem) as sensed by the position sensor 104 in the valve actuator 104 or in the valve 102, as controlled by the actuator control signal generator 116, as controlled by the valve position controller 108, or even as controlled by the process controller 112”; ([0028] “rotary valves”).  

Regarding claim 10, which depends on claim 1, as best understood,
 Tower as modified by Grabau suggests wherein stored data may correspond to: 
valve position (implicit to use of Tower’s encoder), 
serial number (at once so envisaged from ID number and identification of which type or kind of valve is mounted, see citations below; additional obviousness analysis follows), 
part number (at once so envisaged from ID number and identification of which type or kind of valve is mounted; additional obviousness analysis follows) ([0109] “facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly” and “in order to properly operate the mounted valve device, it is imperative to identify which valve device that is currently mounted to the actuator assembly (i.e., whether it is a six position or ten position, etc. valve)”; [0111] “ID number” and “In this manner, the system may then automatically configure the control until to the set of operations that correspond to that valve device”),
type of encoder (at once so envisaged in that there are alternative encoders types that can be utilized), 
cumulative amounts of shaft motion (Tower is silent; obvious over Grabau’s cumulative movement for wear determination of components, see independent claim analysis), 
last known position of valve (Tower is silent; obvious over Grabau’s integrated diagnostic’s retrieval of sensed position of components with positions sensors and analysis, see independent claim analysis, emphasizing in particular [0041]), or
maintenance requirements ([0112] “In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance”).
Tower appears to be silent to explicitly stating: rebuild status of valve; 25manufacturer; date of manufacture; drive system ratio; optimal position of port locations; motor motion errors; repair information; and types of fluids used in the valve.  
With further regards to the serial number and/or part number, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that identification by ID number and which type or kind of the component, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a serial and/or part number as an ID number for identification, the Examiner officially noting that serial and part numbers are conventional in the art as identification numbers and are each convenient for use therefor and that only ordinary skill in the art is required to assign an ID number as the serial and/or part number for the convenience and universal numerical convention thereof and which further makes sharing of information straightforward without requiring a further lookup table for the association of the ID number and the serial and/or part number.

Regarding claim 15, which depends on claim 11, as best understood,
 Tower as modified by Grabau suggests wherein identifying data may be 25stored in the data storage repository (data repository of encoder assembly 36 and unshown control unit), wherein the identifying data may correspond to:
position of components within the apparatus (fig. 3, valve system 20) (implicit to use of Tower’s encoder), 
serial number (at once so envisaged from ID number and identification of which type or kind of valve is mounted, see citations below; additional obviousness analysis follows), 
part number (at once so envisaged from ID number and identification of which type or kind of valve is mounted; additional obviousness analysis follows) ([0109] “facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly” and “in order to properly operate the mounted valve device, it is imperative to identify which valve device that is currently mounted to the actuator assembly (i.e., whether it is a six position or ten position, etc. valve)”; [0111] “ID number” and “In this manner, the system may then automatically configure the control until to the set of operations that correspond to that valve device”), 
cumulative amounts of component motion (Tower is silent; obvious over Grabau’s cumulative movement for wear determination of components, see independent claim analysis), 
last known position of components (Tower is silent; obvious over Grabau’s integrated diagnostic’s retrieval of sensed position of components with positions sensors and analysis, see independent claim analysis, emphasizing in particular [0041]), or
maintenance requirements ([0112] “In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance”). 
Tower appears to be silent to explicitly stating: repair status of the apparatus, 
 manufacturer, 
 date of manufacture, 
 optimal position of components, 
 -30-WO 2018/208489PCT/US2018/028851component errors, 
 repair information, 
and types of environments used by the flow control apparatus.  
With further regards to the serial number and/or part number, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that identification by ID number and which type or kind of the component, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a serial and/or part number as an ID number for identification, the Examiner officially noting that serial and part numbers are conventional in the art as identification numbers and are each convenient for use therefor and that only ordinary skill in the art is required to assign an ID number as the serial and/or part number for the convenience and universal numerical convention thereof and which further makes sharing of information straightforward without requiring a further lookup table for the association of the ID number and the serial and/or part number.

Regarding claim 21, which depends on claim 16,
 Tower as modified by Grabau suggests further including storing identifying data 5corresponding to: 
the valve position (implicit to use of Tower’s encoder), 
valve serial number (at once so envisaged from ID number and identification of which type or kind of valve is mounted, see citations below; additional obviousness analysis follows), 
part number (at once so envisaged from ID number and identification of which type or kind of valve is mounted; additional obviousness analysis follows) ([0109] “facilitate identification of which type or kind of valve device 22 is removably mounted to the actuator assembly” and “in order to properly operate the mounted valve device, it is imperative to identify which valve device that is currently mounted to the actuator assembly (i.e., whether it is a six position or ten position, etc. valve)”; [0111] “ID number” and “In this manner, the system may then automatically configure the control until to the set of operations that correspond to that valve device”),
type of encoder (at once so envisaged in that there are alternative encoders types that can be utilized), 
last known position of valve (Tower is silent; obvious over Grabau’s integrated diagnostic’s retrieval of sensed position of components with positions sensors and analysis, see independent claim analysis, emphasizing in particular [0041]), or
maintenance requirements ([0112] “In the maintenance case, some of the information transferred to the instrument controller could include expected lifetime or periodic maintenance, such that the master controller would know when to ask for component maintenance”).
Tower appears to be silent to explicitly stating: rebuild status of the valve; 
 manufacturer; 
 date of manufacture; 
 drive system ratio; 
 optimal position of valve port locations; 
 motor motion errors; 
 repair information; and 
 types of fluids used in the valve.
With further regards to the serial number and/or part number, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that identification by ID number and which type or kind of the component, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a serial and/or part number as an ID number for identification, the Examiner officially noting that serial and part numbers are conventional in the art as identification numbers and are each convenient for use therefor and that only ordinary skill in the art is required to assign an ID number as the serial and/or part number for the convenience and universal numerical convention thereof and which further makes sharing of information straightforward without requiring a further lookup table for the association of the ID number and the serial and/or part number.

Regarding claim 17, which depends on claim 16,
 Tower as modified by Grabau (see analysis of independent claim) suggests wherein storing the movement data (modified by Grabau to further include cumulative movements) includes storing data corresponding to the amount of rotation of the multi-port control valve (fig. 3, multiport valve device 22) Tower teaches wherein data corresponding to the amount of rotation of the multi-port control valve (fig. 3, multiport valve device 22) is determined and similarly teaches wherein data corresponding to the amount of motion of the flow control apparatus (fig. 3, valve system 20, inclusive of multiport valve device 22 motion) is determined ([0052] “determine the rotational position” and “by determining the position of that valve, it can be accurately controlled and positioned”).

Regarding claim 19, which depends on claim 16,
 Tower as modified by Grabau (see analysis of independent claim) suggests wherein storing the movement data includes storing data corresponding to the amount of rotation of the actuator assembly (fig. 3, actuator assembly 23) (Tower: [0052] “determine the rotational position” and “by determining the position of that valve, it can be accurately controlled and positioned”. Grabau: [0037] “cumulative movement of a part (e.g., the valve stem) as sensed by the position sensor 104 in the valve actuator 104 or in the valve 102”; and [0028] “rotary”).  

Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tower in view of newly cited Grabau and in further view of newly cited Esposito (US 20080163937 A1; hereafter “Esposito”).
Regarding claim 2 and claim 3 and claim 12 and claim 13,  where claims 2 and 3 each depends on claim 1 and where claims 12 and 13 each depends on claim 11,
 Tower is silent to (claim 2/12 limitation) wherein the data storage repository includes non-volatile memory and (claim 3/13 limitation) wherein the data storage repository includes non-volatile FRAM memory.  
Esposito teaches wherein a data storage repository (fig. 3, memory 316) for a controller (fig. 3, controller 311) of a fluid regulatory system (fig. 3, 300; included therein is an actuator 320 and a valve 330) includes (pertinent to claim 2/12) non-volatile memory and (pertinent to claim 3/13) including non-volatile FRAM memory ([0049] “Memory 316 of controller 311 may include volatile or nonvolatile memory such as, RAM, ROM, optical memory, magnetic memory, flash memory, electrically-erasable, programmable ROM (EEPROM), phase-change RAM (PRAM), ferroelectric RAM (FeRAM), or any other appropriate device for storing information. At least a portion of memory 316 may be nonvolatile so that power interruptions do not affect the storage of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esposito’s nonvolatile memory with Tower’s repository thereby providing memory which may be unaffected by power interruptions, and it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine in particular Esposito’s FRAM memory for the additional expected conventional advantages of low power usage, fast write performance, high tolerance & durability, and/or large number of write/erase cycles, and the Examiner further noting that FRAM is widely commercially available.

Claim(s) 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tower in view of newly cited Grabau and in further view of newly cited Young et al (US 20130153062 A1; hereafter “Young”).

Regarding claim 56 and claim 7 and claim 8 and claim 14, where each of claims 6-8 depends on claim 1 and where claim 14 depends on claim 11,
 Tower teaches wherein data corresponding to the amount of rotation of the multi-port control valve (fig. 3, multiport valve device 22) is determined and similarly teaches wherein data corresponding to the amount of motion of the flow control apparatus (fig. 3, valve system 20, inclusive of multiport valve device 22 motion) is determined ([0052] “determine the rotational position” and “by determining the position of that valve, it can be accurately controlled and positioned”).
Tower does not teach: (claim 6 limitation) wherein data corresponding to the amount of rotation of the multi-port control valve is stored in a non-volatile memory of the data storage repository; (claim 7 limitation) wherein data corresponding to 10the amount of rotation of the multi-port control valve is stored in a resident non-volatile memory of the computing controller; (claim 8 limitation) wherein data corresponding to the amount of rotation of the multi-port control valve is stored in a non-volatile memory 15of the data storage repository and in a resident non-volatile memory of the computing controller; and (claim 14 limitation) wherein data corresponding to 20the amount of motion of the flow control apparatus is stored in a non-volatile memory of the data storage repository and in a resident non-volatile memory of the computing controller.
Grabau teaches (see arrows of communication between components in fig. 2) wherein data corresponding to the amount of rotation of the control valve (fig. 2, valve 102) ([0028] “rotary valves”) is stored in a memory of the data storage repository (repository of integrated diagnostic module 124), and/or (claim 7 limitation) stored in a resident memory of the computing controller (fig. 2, process controller 112); and (claim 8 limitation) stored in a memory of the data storage repository (repository of integrated diagnostic module 124) and in a resident memory of the computing controller (fig. 2, process controller 112) ([0033] “The process controller 112 may also include or may be connected to a computer having general computing elements such as a processor or processing apparatus, a memory, an input device and a display device (e.g., monitor)”; [0041] “Each of the one or more position sensors 106 may sense a position of a different element (e.g., the position of a valve stem and the position of an actuator stem). The integrated diagnostics module 124 may also include (e.g., as stored in a memory device) or retrieve/receive (e.g., via the communication interface 128) data and/or algorithms to use in determining the remaining useful life of the device or the components of the device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grabau’s process controller and integrated diagnostic module and associated memories with Tower’s assembly thereby providing better projections and/or notifications of possible failure including based on wear and fatigue of components of the assembly and on operating conditions thereof and thereby providing increased reliability and enabling the user to schedule maintenance as needed thereby decreasing costs as well as unnecessary downtime, the Examiner additionally noting the advantage of redundancy of information storage and sharing enabling for a plurality of access and processing thereof as well as safely enabling the replaceability of said storage and/or the entire controller/module there containing.
Tower as modified by Grabau still does not expressly teach storing in nonvolatile memory storage.
In a similar field of endeavor and solving a similar problem, Young teaches (pertinent to limitations of claims 6-8)  wherein data corresponding to the amount of rotation/motion of a valve member is stored in a non-volatile memory ([0073] “Where valve sealing member(s) 22 have a range of travel (e.g., rotationally and/or axially) within valve port(s) 20, position sensor(s) 48 may be configured to sense a current position of valve sealing member(s) 22 anywhere along the range of travel of valve sealing member(s) 22. Position sensor 48 may then send (e.g., through electronic or other communication) sensed positioning data of the measure related to the position of valve sealing member 22 to determining block and/or microcontroller 36 and/or a non-volatile memory 37 of valve controller 26 and/or flow module 28, where microcontroller 36 may be configured to monitor the axial position of valve sealing member 22 within valve port 20 through position sensor system 48”; the Examiner further emphasizing that the sensed rotational position data can be sent to a plurality of storage locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Young’s use of nonvolatile memory with Tower’s assembly and modified (by Grabau) storage locations thereby providing thereto memory which may be unaffected by power interruptions.

Regarding claim 18, which depends on claim 17,
 Tower does not expressly teach wherein the localized data storage repository 25includes non-volatile memory.  
Young teaches wherein data corresponding to the amount of rotation of a valve member is stored in a non-volatile memory ([0073] “Where valve sealing member(s) 22 have a range of travel (e.g., rotationally and/or axially) within valve port(s) 20, position sensor(s) 48 may be configured to sense a current position of valve sealing member(s) 22 anywhere along the range of travel of valve sealing member(s) 22. Position sensor 48 may then send (e.g., through electronic or other communication) sensed positioning data of the measure related to the position of valve sealing member 22 to determining block and/or microcontroller 36 and/or a non-volatile memory 37 of valve controller 26 and/or flow module 28, where microcontroller 36 may be configured to monitor the axial position of valve sealing member 22 within valve port 20 through position sensor system 48”; the Examiner further emphasizing that the sensed rotational position data can be sent to a plurality of storage locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Young’s use of nonvolatile memory with Tower’s assembly and associated method thereby providing thereto memory which may be unaffected by power interruptions.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tower in view of newly cited Grabau and in further view of newly cited Zhang et al (US 20180094746 A1; hereafter “Zhang”).
Regarding claim 20, which depends on claim 16,
 Tower as modified by Grabau suggests storing actuator data (see independent claim analysis).
Tower as modified is still silent to further including storing actuator data corresponding to failed actuator start ups,  
Zhang teaches storing actuator data corresponding to failed actuator start ups (bold for emphasis: Title “METHODS AND APPARATUS FOR AUTOMATICALLY DETECTING THE FAILURE CONFIGURATION OF A PNEUMATIC ACTUATOR”; [0002] “actuator in operating and/or controlling a valve to which the actuator is operatively coupled”; [0027] “the determining of the first measurement value includes activating a first pilot valve of the control module, and the determining of the second measurement value includes deactivating the first pilot valve of the control module. In some disclosed examples, the failure configuration is one of either a fail to close configuration or a fail to open configuration”; [0006] “apparatus includes memory including computer readable instructions”; [0066] “storage medium in which information is stored for any duration (e.g., for extended time periods, permanently, brief instances, for temporarily buffering, and/or for caching of the information”; [0033]-[0034] rotary valve, actuator, and position indicator details; [0049] “notification and/or message may correspond to the determination and/or identification of a failure configuration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s analysis for actuator failure and associated hardware/software therefor with Tower’s method thereby providing analysis of actuator failures—inclusive of failed start ups—for the expected and conventional use of notifying a user and/or taking automated corrective action such as reattempting thereby either resulting in successful reattempt and/or enabling a user to take corrective action to perform maintenance and/or replace components necessary for successful start up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review the PTO-892 listing Prior Art relevant cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856